Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  It recites “a receiving circuit configured to output to a secondary side terminal an output signal that is based on the second electrical signal”. It is more clear to be “a receiving circuit configured to output, to a secondary side terminal, an output signal that is based on the second electrical signal”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a first semiconductor substrate; a sensor element provided on the first semiconductor substrate” recited in claim 1 (There is no drawings show the sensor element (20 in Fig. 2) provided on the first semiconductor substrate), the feature of “the receiving circuit is provided on the first semiconductor substrate on which the sensor element is provided” as recited in claim 15 and the feature of “the third semiconductor substrate is arranged on a face of the package member, the face on which the first semiconductor substrate is arranged, the third semiconductor substrate being separated from the first semiconductor substrate” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
Regarding claim 16, it recites the third semiconductor substrate is arranged on a face of the package member, the face on which the first semiconductor substrate is arranged, the third semiconductor substrate being separated from the first semiconductor substrate”. It is not clear how the third semiconductor substrate being separated from the first semiconductor substrate, no Figs show this feature. Therefore, it is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ken Nishimura et al., (US 7,525,398 B2, hereinafter Nishimura) in view of Shingo Sakakibara et al., (US 2007/0158826 A1, hereinafter Sakakibara).
Regarding claim 1, Nishimura discloses a signal transmitting device (in Fig. 3) comprising: 
a transmitting circuit (modulator 24) configured to receive an input signal (data signal 22 and carrier signal 30 as shown in Fig. 4), and to transmit a first electrical signal (modulated carrier signal 34) based on the input signal (22,30 in Fig. 3); 
a passive element (1st thin film electro-acoustic transducer 48) configured to generate a pressure (the electro-acoustic transducer 48 produces a pressure) based on the first electrical signal (modulated carrier signal 34); 
…

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Nishimura’s Figs. 3-4, annotated. 
a sensor element (2nd thin film electro-acoustic transducer 50 in Fig. 3) configured to detect the pressure (acoustic transducer 50 receives the acoustic pressure signal generated from the 48), the sensor element (50) converting the pressure (the acoustic pressure signal generated from the 48) into  a second electrical signal (output electrical signal 40 shown in Fig. 4), the sensor element (50) separated from the passive element (48) by a predetermined distance (a distance by a substrate 51 in Fig. 3); 
a receiving circuit (demodulator 28 in Fig. 3/4) configured to output, to a secondary side terminal, an output signal (secondary side terminal of an output signal 22 in Fig. 4) that is based on the second electrical signal (output electrical signal 40); 
an insulating medium (substrate 51 which can be insulating material described in Col.4, lines 40-42) that electrically insulates the passive element (48 in Fig. 3) and the sensor element (50) from each other, the insulating medium (51) filling a pressure propagation region (region between 48 and 50) between the passive element (48) and the sensor element (50), the pressure (the acoustic pressure signal generated from the 48) being propagated from the passive element (48) to the sensor element (50) through the insulating medium (51), wherein 
signal transmission is performed from the transmitting circuit (modulator 24 in Fig. 3) to the receiving circuit (demodulator 28) by propagation of the pressure (the acoustic pressure signal generated from the 48) from the passive element (48), through the insulating medium (51), to the sensor element (50).  
Nishimura does not expressly disclose a first semiconductor substrate; the sensor element (50 in Fig. 3) provided on the first semiconductor substrate; the insulating medium (51) filling the pressure propagation region (region between 48 and 50) between the passive element (48) and the first semiconductor substrate.
However, in the same semiconductor integrated device field of endeavor, Sakakibara discloses a sound pressure sensor chip 7 described in [0074] is integrated on a date process LSI chip 5 on a substrate 3 in Fig. 1 described in [0072]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Sakakibara’s Fig. 1, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the Nishimura’s electro-acoustic transducer mounted on a data process LSI chip on the substrate according to Sakakibara’s teaching to integrated the devices together to reduce overall device size. Such integration would make the Nishimura’s substrate 51 (insulating medium) filling the region (the pressure propagation region) between the electro-acoustic transducer 48 (the passive element) and the electro-acoustic transducer 50 integrated with the Sakakibara’s date process LSI chip 5 on the substrate (first semiconductor substrate).
Regarding claim 2, Nishimura modified by Sakakibara discloses the signal transmitting device according to claim 1,
wherein the transmitting circuit (Nishimura’s modulator 24) receives the input signal (Nishimura’s data signal 22 and carrier signal 30 as shown in Fig. 4) in an analog form (analog form as shown in Nishimura’s Fig. 4) and transmits the first electrical signal (Nishimura’s modulated carrier signal 34), an amplitude of the first electrical signal (amplitude of the Nishimura’s modulated carrier signal 34) increases and decreases in a continuous-sloped manner corresponding to the input signal (Nishimura’s data signal 22 and carrier signal 30 as shown in Fig. 4), and 
the receiving circuit (Nishimura’s demodulator 28 in Fig. 4) outputs the second electrical signal (Nishimura’s output electrical signal 40) as the output signal, the receiving circuit (Nishimura’s demodulator 28) outputting the second electrical signal (Nishimura’s output electrical signal 40) to the secondary side terminal (Nishimura’s secondary side terminal of the output signal 22), such that an amplitude of the second electrical signal (amplitude of the Nishimura’s output electrical signal 40) increases and decreases based on the first electrical signal (Nishimura’s modulated carrier signal 34) and has a slope corresponding to the slope of the first electrical signal (of Nishimura’s modulated carrier signal 34).  
Regarding claim 4, Nishimura modified by Sakakibara discloses the signal transmitting device according to claim 1, 
wherein the transmitting circuit (Nishimura’s modulator 24), sensor element (Nishimura’s electro-acoustic transducer 50), and receiving circuit (Nishimura’s demodulator 28 in Fig. 4) are configured such that one cycle of the output signal (of the Nishimura’s output electrical signal 40) has a same duration (as shown in Fig. 4) as one cycle of the input signal (of the Nishimura’s modulated carrier signal 34 based on the 22,30).  
Regarding claim 6, Nishimura modified by Sakakibara discloses the signal transmitting device according to claim 1, wherein
the passive element (Nishimura’s electro-acoustic transducer 48 in Fig. 3) and the sensor element (Nishimura’s electro-acoustic transducer 50) face each other in the pressure propagation region (Nishimura’s region between 48 and 50).  
Regarding claim 15, Nishimura modified by Sakakibara discloses the signal transmitting device according to claim 1, wherein
the receiving circuit (Nishimura’s demodulator 28 equivalent to the Sakakibara’s date process LSI chip 5 in Fig. 1 addressed in claim 1) is provided on the first semiconductor substrate (Sakakibara’s substrate 3) on which the sensor element (Nishimura’s electro-acoustic transducer 50 equivalent to the Sakakibara’s sound pressure sensor chip 7) is provided.  
Regarding claim 20, Nishimura modified by Sakakibara discloses the signal transmitting device according to claim 1, wherein
the passive element (Nishimura’s electro-acoustic transducer 48 in Fig. 3) is formed by a piezoelectric and ferroelectric material (materials described in Col. 4, lines 26-34, PZT is ferroelectric) that generates the pressure by deforming or vibrating when the first electrical signal (Nishimura’s modulated carrier signal 34) is received, or the passive element has a movable element constituted by a magnetic body that generates the pressure by being moved when the first electrical signal is received and a magnetic field is generated or when the first electrical signal is discontinued and the magnetic field disappears (passive element can be made of magnetic body that generates pressure is well known).
Allowable Subject Matter
Claims 3, 5, 7-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the signal transmitting device according to claim 1, “the receiving circuit compares a voltage value of the second electrical signal with a reference voltage and a voltage value of the second electrical signal and outputs the output signal, such that an amplitude of the output signal increases and decreases in discrete increments corresponding to the second electrical signal” as recited in claim 3, in combination with the remaining features of base claim 1.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the signal transmitting device according to claim 1, “the receiving circuit outputs the output signal such that an amplitude of the output signal continuously increases or decreases in a pseudo-linear manner for one cycle that includes plural cycles of the second electrical signal, an amplitude of the second electrical signal discretely increasing or decreasing based on non-linearity of the first electrical signal for the plural cycles” as recited in claim 5, in combination with the remaining features of base claim 1.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the signal transmitting device according to claim 1, “a high hardness member bonded to the passive element, the high hardness member being positioned between the passive element and the sensor element, the high hardness member containing a material having a hardness higher than a hardness of the insulating medium” as recited in claim 7, in combination with the remaining features of base claim 1.
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the signal transmitting device according to claim 1, “a package member including a concave portion in which the first semiconductor substrate is arranged; and a base substrate on which the passive element is arranged, wherein the base substrate is arranged at a position to close the concave portion such that the passive element is arranged inside the concave portion of the package member, the base substrate being bonded to the package member, and the pressure propagation region is a space surrounded by the package member and the base substrate” as recited in claim 8, in combination with the remaining features of base claim 1.
Regarding claim 10, 12 and 17, as this inherit the allowable subject matter from claim 8.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the signal transmitting device according to claim 1, “a package member in which the first semiconductor substrate is arranged; a base substrate on which the passive element is arranged; and a relaying member joining the first semiconductor substrate and the base substrate to each other, wherein the pressure propagation region is a space surrounded by the first semiconductor substrate, the base substrate, and the relaying member” as recited in claim 9, in combination with the remaining features of base claim 1.
Regarding claim 13 and 18 as this inherit the allowable subject matter from claim 9. 
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the signal transmitting device according to claim 1, “a second semiconductor substrate on which the transmitting circuit is provided; and a relaying member having a frame-like planar shape, the relaying member joining the first semiconductor substrate and the second semiconductor substrate to each other, wherein the pressure propagation region is a space surrounded by the first semiconductor substrate, the second semiconductor substrate, and the relaying member” as recited in claim 11, in combination with the remaining features of base claim 1.
Regarding claim 14 and 19 as this inherit the allowable subject matter from claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898